NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0536n.06

                                         No. 21-3431

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                   FILED
 UNITED STATES OF AMERICA,                             )                      Nov 22, 2021
                                                       )                  DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                            )
                                                       )
                                                              ON APPEAL FROM THE
 v.                                                    )
                                                              UNITED STATES DISTRICT
                                                       )
                                                              COURT     FOR      THE
 DARNELL ALEXANDER, JR.,                               )
                                                              NORTHERN DISTRICT OF
                                                       )
                                                              OHIO
        Defendant-Appellant.                           )
                                                       )


                  Before: COLE, GIBBONS, and LARSEN, Circuit Judges.

      LARSEN, J., delivered the opinion of the court in which GIBBONS, J., joined in full, and
COLE, J., joined in the result.

       LARSEN, Circuit Judge. Darnell Alexander, Jr. is serving a 120-month sentence in federal

prison. He filed a motion to reduce his sentence under 18 U.S.C. § 3582(c), which required him

to show that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Alexander offered three reasons to meet this requirement: “1) the COVID-19

pandemic and his health conditions; 2) the Sixth Circuit’s recent decisions that [affected

Alexander’s] career-offender designation; and 3) the failing health of his mother.” The district

court disagreed that Alexander’s reasons were “extraordinary and compelling” and thus denied his

motion. Alexander appeals. We AFFIRM.

       We review for an abuse of discretion, see United States v. Tomes, 990 F.3d 500, 502 (6th

Cir. 2021), and we see none. Regarding the COVID-19 virus and Alexander’s health conditions,

“a defendant’s incarceration during the COVID-19 pandemic—when the defendant has access to
No. 21-3431, United States v. Alexander


the COVID-19 vaccine—does not present an ‘extraordinary and compelling reason’ warranting a

sentence reduction.” United States v. Lemons, 15 F.4th 747, 751 (6th Cir. 2021). Alexander is

fully vaccinated. As to Alexander’s claim that his Sentencing Guidelines range would be lower

under current law, a non-retroactive change in the law, whether through statutory amendment or

caselaw, does not constitute an “extraordinary and compelling reason.” United States v. Hunter,

12 F.4th 555, 564–66 (6th Cir. 2021); see also id. at 564 n.4 (recognizing that the court must follow

Tomes and United States v. Jarvis, 999 F.3d 442 (6th Cir. 2021), rather than United States v.

Owens, 996 F.3d 755 (6th Cir. 2021)). Finally, as to Alexander’s understandable desire to care for

his mother, who is in declining health, the district court concluded that Alexander had failed to

explain why his siblings and other relatives could not care for her. Alexander does not rebut this

conclusion on appeal. So whether taken alone or in combination, we see no abuse of discretion

in the district court’s conclusion that these reasons are not extraordinary and compelling.

We AFFIRM the judgment of the district court.




                                                -2-